EXHIBIT 10.17
 




SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made by and
between Tricia Rothschild and his/her heirs, agents, and assigns (hereinafter,
“Employee”) and Morningstar, Inc. and its affiliates, directors, officers,
employees, agents, successors and assigns (hereinafter, the “Company”).
In consideration of the mutual promises contained herein, the parties agree to
the following terms:
1.
Termination of Employment. Employee’s employment with the Company shall
terminate effective December 31, 2019 (the “Termination Date”). Employee
acknowledges that his/her right to compensation and benefits from the Company
will terminate on the Termination Date, except as specifically set forth in this
Agreement, except as vested under the terms of any employee benefit plan in
which Employee is a participant, and except as required by law.

2.
Waiver and Release by Employee. In exchange for the payments and benefits
described herein and except as set forth in this Agreement, Employee waives and
releases all claims and causes of action he/she may have, whether known or
unknown, through the date he/she signs this Agreement, including but not limited
to any claims against the Company arising out of his/her employment or
separation from employment. This includes, but is not limited to, all claims and
causes of action alleging that the Company has:

a.
violated public policy, the Company’s personnel policies, handbooks or any
contract of employment;

b.
has defamed Employee, invaded his/her privacy, inflicted emotional distress upon
him/her, or committed any other violation of state common law;

c.
has discriminated against Employee on the basis of any characteristic protected
by law or otherwise violated his/her rights, including any right arising under
the federal Age Discrimination in Employment Act, Title VII of the Civil Rights
Act, the Equal Pay Act, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, any state or
local anti-discrimination law, or any other federal, state, or local law,
regulation, or ordinance, to the extent allowed by law.

Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall be construed to release Employee’s rights under any retirement
benefit plan maintained by the Company of which Employee is a participant, or to
the payments and benefits as provided in this Agreement. Further,
notwithstanding the foregoing, Employee does not waive any rights of
indemnification that she may have against the Company pursuant to Section 8.75
of the Illinois Business


1





--------------------------------------------------------------------------------

EXHIBIT 10.17
 


Corporation Act of 1953, as amended, pursuant to the Company’s Bylaws in effect
on the date hereof, or any agreement between the Company and Employee providing
for indemnification in her capacity as an officer, employee or agent of the
Company.
3.
Waiver and Release by Company. In exchange for the waivers and releases
described hereinabove, the Company waives and releases all claims and causes of
action it may have against Employee of any kind or nature, whether known or
unknown, through the date it signs this Agreement, except claims based on fraud,
willful misconduct, bad faith, gross negligence, breach of the fiduciary duty of
loyalty, and breach of Employee’s obligations under this Agreement.

4.
Employee Acknowledgements. Employee further acknowledges that:

a.
He/she is entering into this Agreement knowingly and voluntarily;

b.
He/she has been advised by the Company to consult an attorney; and

c.
He/she has been offered 21 days from the date he/she received this Agreement to
consider whether to sign it.

5.
Revocation. After Employee signs this Agreement, he/she will have seven (7) days
to revoke it. If Employee chooses to revoke this Agreement, he/she must deliver
a written revocation to the Company representative indicated below within seven
(7) days after he/she signs it.

6.
Payments and Benefits. In consideration of the promises and releases set forth
in this Agreement, the Company has agreed to provide certain payments and
benefits to Employee, as follows:

a.
The Company agrees to pay Employee a bonus for 2019. The amount of the bonus
will be determined by multiplying (i) Employee’s 2019 target bonus by (ii) the
2019 bonus funding rate applicable to Employee, as determined under the
Morningstar, Inc. Incentive Plan, and (iii) a percentage that considers the
Employee’s individual performance and contributions during 2019.  This payment
will be made no later than February 28, 2020.

b.
The Company agrees that, subject to i) approval by the Compensation Committee of
the Board of Directors and ii) Employee’s compliance with his/her obligations
under this Agreement, Employee’s unvested Restricted Stock Units (RSU) and
Market Stock Units (MSU) that were granted more than one year prior to the
Termination Date shall not terminate as a result of the termination of
Employee’s employment with the Company on the Termination Date and shall
continue to vest as if Employee remained employed (collectively, the “Retained
Units”). Specifically, Employee’s unvested RSUs will continue to vest and be
released to Employee on the dates that they would have been released had he/she
remained employed. 



2





--------------------------------------------------------------------------------

EXHIBIT 10.17
 


Similarly, Employee’s unvested MSUs will remain outstanding and the number of
MSUs Employee earns will vest and be released to Employee after the end of the
performance period and based on the final performance and corresponding payout
factor as they would have if Employee had remained employed.  (Note: Employee
may have tax obligations due prior to when they would have come due if he/she
had remained employed.)
c.
Employee acknowledges that the payments and benefits set forth in paragraphs
5(a) and (b) above exceed those to which he/she would otherwise be entitled upon
separation of employment from the Company.

7.
No Admission. Employee agrees that this Agreement does not constitute any
admission of fault, responsibility, or liability on the part of the Company or
Employee.

8.
Company Property. Employee agrees that he/she will return all Company property
to the Company, on or before the Termination Date.

9.
Non-Disparagement. Employee agrees not to defame or disparage, either orally or
in writing, the Company or its products and services. The Company agrees that it
will not defame or disparage, either orally or in writing, Employee. This
provision is not intended to and does not limit either party’s right to
communicate directly with any government agency or entity or cooperate fully in
any government investigation or other legal proceeding. Additionally, it is not
intended to and does not limit Employee’s right to engage in activity protected
by law, including filing a complaint or charge with a government agency or
entity. Furthermore, it does not limit Employee’s right to make truthful
disclosures or statements relating to unlawful employment or other business
practices.

10.
Non-Compete and Non-Solicitation. For the duration of Employee’s employment with
the Company and prior to May 16, 2022, Employee agrees not to:

a.
Provide services of any kind, whether as an employee or independent contractor,
to the following competitors of the Company: Envestnet, Factset, Refinitiv,
Bloomberg, Financial Express, and Orion.

b.
Directly or indirectly solicit, recruit, or attempt to persuade any employee of
the Company to cease employment with the Company. Similarly, Employee will not
directly or indirectly solicit, recruit, or attempt to persuade any employee of
the Company to accept employment or enter into an independent contractor
relationship with the competitors of the Company listed in the preceding
paragraph.

The parties acknowledge that the sole and exclusive remedy of the Company for
Employee’s violation of the covenant set forth in Paragraph 10(a) above is the
cessation of Employee’s further vesting in the Retained Units; provided,
however,


3





--------------------------------------------------------------------------------

EXHIBIT 10.17
 


the Company retains the right to pursue all legal and equitable remedies for any
violation of Employee’s other obligations under this Agreement.
11.
Confidential Information. Employee acknowledges and agrees that, during the
course of his/her employment with the Company, he/she has come into contact with
and become aware of certain confidential information and/or trade secrets of the
Company and its customers.

a.
Consequently, Employee covenants and agrees that he/she will not, directly or
indirectly, use or disclose to any person or entity, any confidential
information or trade secrets of the Company, or any customer of the Company,
without prior written authorization of the Company, before, on, or after the
Termination Date.

b.
For purposes of this Agreement, "Confidential information" shall mean the
following, whether or not in written form or marked "Confidential," whether
developed by the Company or others, which relate to the Company’s business,
operations, research, developments, products or activities and which are not
otherwise generally available to the public:

(i)
proprietary or technical data, know‑how, trade secrets, inventions, processes,
designs, specifications, models, plans, diagrams, reports, drawings, and
patterns;

(ii)
personnel, purchasing, financial, marketing, distribution and other information;

(iii)
customer lists and other customer relations information; and

(iv)
personnel and employment matters relating to the Company’s employees.

c.
This provision is not intended to and does not limit Employee’s right to
communicate directly with any government agency or entity or cooperate fully in
any government investigation or other legal proceeding. Additionally, it is not
intended to any does not limit Employee’s right to engage in activity protected
by law, including filing a complaint or charge with a government agency.
Furthermore, it does not limit Employee’s right to make truthful disclosures or
statements relating to unlawful employment or other business practices.

12.
Employee Cooperation. Employee further agrees that he/she will reasonably
cooperate with the Company in matters in which he/she was involved while
employed, if requested by the Company to do so, provided that such cooperation
shall not shall not conflict with the legal or ethical obligation that Employee
has with any third party.



4





--------------------------------------------------------------------------------

EXHIBIT 10.17
 


13.
Severability. The parties agree that if any part of this Agreement is found to
be illegal or invalid, the remainder of the Agreement will be enforceable.

14.
Entire Agreement. This Agreement comprises the entire agreement between Employee
and the Company and cancels all previous negotiations and agreements in
connection with the subject matter of this Agreement. This Agreement may not be
modified or supplemented except in writing and signed by Employee and the
Company’s Head of Talent & Culture.

15.
Choice of Law and Venue. The provisions of this Agreement shall be governed by
the laws of the State of Illinois. Any proceeding to enforce the terms of this
Agreement shall be brought in a court of competent jurisdiction located in Cook
County, Illinois.

16.
Effectiveness of Agreement. This Agreement shall automatically terminate and
neither party shall have any further duty or obligation hereunder unless the
Company’s Compensation Committee of the Company’s Board of Directors approves
this Agreement (including the provisions of Paragraph 5(b) relating to the
Retained Units) on or before December 31, 2019.

The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and that they sign it freely.




/s/ Tricia Rothschild                                10/30/2019
Employee                                    Date
    
    
FOR COMPANY:




/s/ Bevin Desmond                                10/30/2019
Bevin Desmond, Head of Talent & Culture                    Date










5



